The defendant seeks to set aside the service of the summons in this action, for having been made upon its general superintendent. It is a domestic corporation, and, under section 431 of the Code, such a service, if not made upon the president, secretary, cashier, treasurer or a director, might be made upon its managing agent. It appeared from the affidavits, read on behalf of the defendant company, that the person served was the general superintendent of the work of operating the lines of the company. It was said of him that he was given that title "to distinguish him from superintendents of divisions of its lines, and from superintendents of other departments of business." There was a sufficiently broad agency, or delegation of power, to constitute him a managing agent of the company. The design of the statute was to secure notice of the commencement of a suit to the corporation, and it is very apparent, from the description in the statute of the persons upon whom service might be made, that the legislature intended to facilitate such service, and only required that the person to be served should sustain such responsible and representative relations to the corporation, as would be comprehended in the term "managing agent." This language would exclude persons holding such subordinate, or clerical positions as imposed no responsibility upon them; but, plainly, would include a person holding so responsible and representative an office as did the general superintendent of this company.
The order should be affirmed, with costs.
All concur.
Order affirmed. *Page 494